Citation Nr: 1434168	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  10-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a nervous condition claimed as secondary to physical conditions.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and anxiety disorder, not otherwise specified, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a cervical spine disability to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The October 2009 rating decision denied the claim of entitlement to service connection for a cervical spine disability.  The March 2010 rating decision reopened the claim for service connection for a cervical spine disability and the claim for service connection for a nervous condition/disorder claimed as secondary to physical conditions and continued to deny the claims for service connection.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a claimed nervous condition/disorder before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board's discussion can be found below.

With regards to the reopening of the Veteran's claim for entitlement to service connection for a cervical spine disability by the RO in the March 2010 rating decision, the Board finds that the October 2009 rating decision, that originally denied the Veteran's claim for service connection, is not final.  The Veteran has one year from the receipt of the rating decision to submit a NOD to initiate the appeal.  38 U.S.C.A § 7105(b) and (c) (West 2002).  In addition, any new evidence received within the one-year appeal period pertaining to the Veteran's claim will be considered to have been filed in connection with the claim which was pending at the beginning of the appeal.  38 C.F.R. § 3.156(b)(2013).  The Board observes that within one year of the October 2009 rating decision, the Veteran submitted new evidence pertaining to his claim (statement of Dr. Ortiz received in December 2009) and filed a timely notice of disagreement (NOD) in April 2010.  Therefore, as the October 2009 rating decision is not final, the Veteran's original claim for service connection, filed on May 18, 2009, is the claim that is currently pending on appeal before the Board.  

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board herein reopens the Veteran's claim for service connection for a nervous condition claimed as secondary to physical conditions.  The Board observes that the Veteran has been variously diagnosed with a mood disorder induced by physical condition and an anxiety disorder, not otherwise specified.  As such, the Board finds it appropriate to apply Clemons v. Shinseki, 23 Vet. App. 1 (2009) in the context of his reopened claim for service connection and has recharacterized that issue accordingly.  38 C.F.R. § 19.35 (2013).

The Board notes that in an October 2010 statement, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO) of the RO.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records, which have been considered by the RO in the June 2013 supplemental statement of the case.

The claim for service connection for a cervical spine disability and the reopened claim for service connection for an acquired psychiatric disorder, to include mood disorder and anxiety disorder, not otherwise specified, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In a final July 2005 rating decision, the RO denied the claim for entitlement to service connection for a nervous condition claimed as secondary to physical conditions.  

2.  The evidence received since the July 2005 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a nervous condition claimed as secondary to physical conditions.  


CONCLUSIONS OF LAW


1.  The July 2005 rating decision that denied the Veteran's claim for service connection for a nervous condition claimed as secondary to physical conditions is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in reopening the claim of entitlement to service connection for a claimed nervous condition, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II.  New and Material Evidence

Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for a claimed nervous condition was denied in a July 2005 rating decision.  In August 2005, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file a NOD.  The Board further observes that no evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).  

In the July 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a nervous condition because the RO found that the Veteran had not presented evidence that the Veteran had been treated or diagnosed with a nervous condition.  

Since the Veteran's last prior final denial in July 2005, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  In an April 2010 report, received with the Veteran's Social Security Administration (SSA) disability records, the private psychiatrist, Dr. Sandoz, who evaluated the Veteran, diagnosed him with a mood disorder induced by physical condition.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Dr. Sandoz's statement will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a claimed nervous condition is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for a nervous condition is granted, to this extent only.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regards to the Veteran's claim for service connection for a cervical spine disability, the Board finds that the May 2013 VA opinion is inadequate to determine the etiology of the Veteran's cervical spine disability.  

The Veteran contends that while on active duty, he fell down stairs on a ship and injured his right knee, back and neck.  Since that accident, the Veteran asserts that he has had pain in his neck.  Alternatively, he argues that his service-connected lumbar spine disability caused his current cervical spine disability.  See November 2009 statement of Dr. Ortiz, April 2010 statement of Dr. Mayoral and August 2012 statement.  

Service treatment records do not document any complaints, treatment or diagnosis for any neck problems, however, VA treatment records do document that the Veteran complained of cervical spine pain since his reported in-service injury.  Specifically, an April 2009 VA treatment record documents the Veteran's report that he experienced trauma to his spine while serving on active duty in 2003.  Since that time, he reported having spine pain throughout and to both shoulders.  A November 2010 VA treatment record reflects that the Veteran experienced cervical pain for the past six years.  

In a November 2009 statement, the Veteran's private treating physician noted the Veteran's reported in-service injury to his right knee, back and neck following a fall down stairs and found that the Veteran experienced direct trauma to his back and neck causing bad posture, loss of correct alignment and loss of curvature of cervical, thoracic and lumbar lordosis.  Dr. Ortiz said that all of these resulting conditions "put[] more stress in one side of the vertebras than the other and by consequence could present bulging and herniation with degenerative problems."  Dr. Ortiz opined that it was more probable than not that the Veteran's cervical spine disability was due to his in-service accident.  

At his May 2013 VA cervical spine examination, the Veteran reported developing cervical pain several years earlier.  The VA examiner noted that imaging studies documented the Veteran's degenerative joint disease and found no vertebral fracture.  The Veteran was diagnosed with cervical spine spondylosis and discogenic disease with associated central canal stenosis.  Following objective evaluation, the VA examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to or the result of the Veteran service-connected lumbar spine disability; his cervical spine disability had an "unrelated etiology to the lumbar spine [disability and] both [disabilities] had a different anatomical location with their own compensatory biomechanical properties."  The Board finds that while the VA examiner addressed whether the Veteran's cervical spine disability was secondary to his lumbar spine disability, the VA examiner did not address whether the Veteran's cervical spine disability was a direct result of his reported in-service injury.  As the Veteran has also asserted that he injured his neck while in service and has continued to experience pain since that injury, an opinion on direct service connection is also required.  Therefore, on remand, the VA examiner should address the Veteran's statements regarding the nature and history of his neck symptoms and whether his current cervical spine disability is etiologically related to his active duty service.  The Board also notes that the VA examiner should also address and consider the November 2009 opinion provided by the Veteran's private treating physician.  

With regards to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a mood disorder induced by physical condition and anxiety disorder, not otherwise specified, the Board finds that a new VA examination is warranted to determine the etiology of the Veteran's psychiatric disorder.  

The Veteran contends that his acquired psychiatric disorder is secondary to his service-connected disabilities.  

The Veteran was afforded a VA psychiatric examination in June 2005.  At the time of the examination, the VA examiner found no abnormal mental status examination findings and no evidence of in-service or post-service mental health treatment or medication.  The VA examiner did not diagnose the Veteran with a mental disorder.  

Since that VA examination, the Veteran has been diagnosed with psychiatric disorders.  In an April 2010 report, the private psychiatrist, who evaluated him in connection with his SSA disability claim, noted the Veteran's complaints of injuries sustained in-service to his right knee, low back and neck and his subsequent right knee surgeries, left knee pain, and degenerative changes in his spine.  Upon objective evaluation, the private psychiatrist found that the Veteran's mood or emotional tone during the interview was depressive and his thought content revolved around his history and symptoms.  The Veteran was diagnosed with a mood disorder induced by physical condition.  

May 2011 and August 2011 VA treatment records reflect that the Veteran had anxiety symptoms, insomnia and chronic pain.  He was prescribed antianxiety and antidepressant medication.  He was diagnosed with anxiety disorder, not otherwise specified.  No opinion was provided as to the etiology of his psychiatric disorder.  

The Board notes that the Veteran noted in his August 2004 self-report of medical history that he had depression or excessive worry.  He specifically wrote that he was worried because he did not know what the Navy was going to do with him.  

The Board finds that based on the Veteran's current diagnoses of psychiatric disorders and the June 2005 VA examiner's failure to consider and address the Veteran's noted depression or excessive worry in service, a new VA examination is warranted.  On remand, the VA examiner should determine whether any current psychiatric disorder is etiologically related to service or a service-connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for his cervical spine disability and his mental health treatment that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

2.  After completing the above development to the extent possible, the AOJ should obtain an addendum to the May 2013 cervical spine examination by the same examiner or another examiner if he is not available.  The claims file and a copy of this remand must be made available for review in conjunction with the addendum.  A record of the review of the claims file should be documented in the examination report.  

After a review of the record on appeal, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed cervical spine spondylosis and discogenic disease with associated central canal stenosis is etiologically related to any injury, illness, or event during his active duty service?  

In answering the above, the VA examiner should consider and address the following:

The Veteran's contention that while in service, he injured his right knee, back and neck following a fall down stairs on a ship.  The Veteran also asserts that he continued to have neck pain since his fall.  

A November 2009 statement from the Veteran's private treating physician, Dr. Ortiz purporting to show a relationship between the Veteran's cervical spine disability and an in-service injury.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.  

3.  Then, the AOJ should schedule the Veteran for a VA examination with a qualified mental health professional to determine the etiology of any current acquired psychiatric disorder.  The claims file and virtual record, including a copy of this remand, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.  

Following examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current psychiatric diagnoses.

b.  State whether the prior psychiatric diagnoses in the VA treatment records and the SSA records to include mood disorder induced by physical condition and anxiety disorder, not otherwise specified, are valid.  If not, state why.

c.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in service or is otherwise etiologically related to service.

d.  For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether the disorder is proximately due to or the result of, OR aggravated by (permanently worsened beyond the natural progression of such disorder), any or all of the Veteran's service-connected disabilities, to include his lumbar spine disability, migraines, and right knee medial meniscus tear status post surgery.  

In answering the above, the VA examiner should consider and address the following:

The Veteran's contention that his physical condition has caused his acquired psychiatric disorder.  

The Veteran's August 2004 self-report that noted depression and excessive worry.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


